DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III (claims 7-13) in the reply filed on 4/29/2022 is acknowledged.
Claims 1-6 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 7-13 have been considered on the merits. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2020 was considered by the examiner. It is noted that a foreign patent document, #7, is a duplicate of #2, and lined through.

Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
There is a verb missing in the wherein clause in line 4 of claim 7. It would be “wherein the umbilical cord mesenchymal stem cell is isolated by …” 
Claim 11 discloses “a Parkinson’s disease”. It would be more appropriate as “Parkinson’s disease” without an article “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 discloses that the umbilical cord mesenchymal stem cell [is] isolated by using an insulin-like growth factor 1 receptor antibody. The limitation can be interpreted that the umbilical cord MSC is IGF1 positive or negative. It is not clear if the umbilical cord MSCs are positively or negatively selected by using the antibody. Clarification is required. 
Claim 12 discloses “macrophage inflammatory protein (MIP-1)” in line 3. It is not clear if the cytokine of claim 12 includes any of macrophage inflammatory protein or limited specifically to MIP1. It is known in the art that macrophage inflammatory protein (MIP) has multiple forms including MIP-1, MIP-2, MIP-3 and MIP-5. MIP-5is also called as MIP-1Thus, the “macrophage inflammatory protein” is a broader term followed by an example in the parenthesis. It is vague if the limitation is only directed to MIP-1 or not. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose a method for treating a brain tissue damage by administering a composition containing umbilical cord mesenchymal stem cells (MSCs) to a subject in need thereof, wherein the umbilical cord MSCs are isolated by using an IGF1R antibody, and cultured in a medium comprising PDGF-BB.
Umbilical cord MSCs
The scope of “umbilical cord mesenchymal stem cells” is broad to encompass the MSCs derived any part of the umbilical cord (UC). It is known in the art that MSCs can be derived from various compartment of UC such as Wharton’s jelly, vein, arteries, UC lining and subamnion and perivascular regions, etc. (see Nagamura-Inoue et al.). 
The instant specification does not provide sufficient written description to support the entire scope of the umbilical cord mesenchymal stem cells (UC-MSCs). The specification provides only a single example of Wharton’s jelly as a source for UC-MSCs, and the UC-MSCs would be isolated by using IGFR antibody, i.e. isolating IGFR+ UC-MSCs, and they are enhanced with the expression of IGF1R in the presence of PDGF-BB at 2.5-50 ng/ml in a culture medium. The specification does not provide if MSCs are isolated from veins, arteries or any other part of the umbilical cord than Wharton’s jelly would necessarily and sufficiently meet the claimed method.

Brain tissue damage treatable by the claimed method
The scope of the brain tissue damage to be treated by the claimed method is broad to encompass any known neurodegenerative diseases in brain including Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, traumatic brain injury (TBI), amyotrophic lateral sclerosis (ALS), frontotemporal dementia (FTD), multiple sclerosis (MS), etc.
The instant specification generally discloses that the IGF1R+ UC-MSCs would be used for any neurodegenerative disease, and only Parkinson’s disease was mentioned as a neurodegenerative disease. The specification discloses that the claimed cells would neurite regeneration or neural differentiation when used in ischemic area of stroke-induced rats (para. 122-123). However, this is not related to any treatment for neurodegenerative diseases, or such neural differentiation or neurite regeneration would necessarily produce effective treatment for any neurodegenerative disease.
The instant specification does not provide any example or embodiment to support that the inventors had possession of the claimed treatment for any neurodegenerative disease using the claimed cells. Considering the etiology of various different neurodegenerative diseases, the disclosure of the instant specification cannot be considered sufficient to provide written description for the claimed genus.

M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”

Conclusion
No claim is allowed.
The claimed invention is free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632